DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,941,982 in view of [Artwohl; Paul J. et al.., US 20140144083 A1] (hereinafter referred to as Artwohl). 
As apparent from the claim comparison table below, most of the limitations recited in claim 1 of the application are to be found in claim 1 of the patent claim. Claim 1 of the application differs from claim 1 of the patent in that it further recites that “an insulation material directly contact[s] a circumference of the display assembly”. Artwohl illustrates in Fig.4 an insulation 30 provided around the LCD panel 22. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Artwohl in the refrigerator claim 1 of the patent to yield the predictable result of insulating the display assembly from external factors such as humidity, cold, water, etc. and thereby protecting the display assembly from the such external factors.    
The Examiner suggest the filing of an eTD to expeditiously overcome the above rejection.

Instant Application 17530921
US 10941982 B2 (16/547826)
1. A refrigerator comprising: 

a cabinet having a storage space;
	 
a door configured to open or close the storage space, the door having an opening formed therethrough;
	
a display assembly that covers the opening and is configured such that the storage space is visible therethrough;


and an insulation material directly contacting a circumference of the display assembly, 
	
wherein the display assembly includes: 


a front panel provided at a front surface of the door;
	 
a rear panel provided at a rear surface of the door;
	 
an outer spacer provided between the front panel and the rear panel and configured to separate a first space of the display assembly from the insulation material;
	 
a display panel provided within the first space;
	 
an intermediate panel
provided within the first space and provided between the display panel and the rear panel;


 an inner spacer provided within the first space and provided between the intermediate panel and the rear panel to define a second space within the first space;



and a display cable electrically connected to the display panel, the display cable being configured to pass between the outer spacer and the insulation material.


1. A refrigerator comprising:

a cabinet;
	
a door configured to open or close the cabinet, the door having an opening formed therethrough;

 and a transparent display assembly that covers the opening and that allows an inner space of the refrigerator to be visible through the transparent display assembly, 




wherein the transparent display assembly comprises: 

a first panel;
	 

a second panel provided behind the first panel;
	 

an outer spacer provided between the first panel and the second panel to define a first space between the first panel and the second panel;
	

 a display panel provided within the first space;
	 
an insulation panel provided within the first space and provided between the display panel and the second panel;
	

 a first inner spacer provided within the first space and provided between the insulation panel and the second panel to define a second space between the insulation panel and the second panel, the second space being provided within the first space, 

and a display cable that passes between the second panel and the outer spacer or between the first panel and the outer spacer, the display cable being connected to the display panel.



Allowable Subject Matter
Claims 1-20 are allowed if to overcome the above nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 1:
	The prior art, [Artwohl; Paul J. et al., US 20140144083 A1], discloses:
“An improved display case door assembly for a product storage device is provided. The display case door assembly includes a transparent unit comprising a front panel, a rear panel, and a transparent LCD panel positioned between the front panel and the rear panel. The transparent LCD panel is configured to present visual media content. The display case door assembly further includes a lighting element configured to provide lighting for the transparent LCD panel and for products within the product storage device and a light guide configured to selectively direct light emitted from the lighting element toward the transparent LCD panel and the products within the product storage device”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the at least claimed, "a display cable electrically connected to the display panel, the display cable being configured to pass between the outer spacer and the insulation material", in combination with the other recited claim features.
Regarding claims 2-20:
	Claims 2-20 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Artwohl; Paul J. et al., US 20140144083 A1] discloses:
“An improved display case door assembly for a product storage device is provided. The display case door assembly includes a transparent unit comprising a front panel, a rear panel, and a transparent LCD panel positioned between the front panel and the rear panel. The transparent LCD panel is configured to present visual media content. The display case door assembly further includes a lighting element configured to provide lighting for the transparent LCD panel and for products within the product storage device and a light guide configured to selectively direct light emitted from the lighting element toward the transparent LCD panel and the products within the product storage device”, as recited in the abstract.

Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623